Citation Nr: 0404374	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  97-04 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for hypertension.

Entitlement to service connection for right internal carotid 
artery stenosis.

Entitlement to service connection for residuals of a stroke.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1955 to June 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 decision by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).  That decision denied service 
connection for hypertension, right internal carotid artery 
stenosis, and a "stroke."

In October 2002, the Board undertook additional development 
of the veteran's claims.  Subsequently, in July 2003, the 
claims were remanded to the RO in order for the agency of 
original jurisdiction to consider the evidence developed by 
the Board.  The claims remained denied, and a supplemental 
statement of the case was issued in August 2003.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence of record does not reasonably show that the 
veteran's hypertension had its origins in service.  Nor was 
it shown to have manifested to a compensable degree until 
many years after service.

3.  The evidence of record does not reasonably show that the 
veteran's right internal carotid artery stenosis had its 
origins in, or is otherwise related to, service.

4.  The evidence of record does not show a current diagnosis 
related to residuals of a stroke or cerebrovascular accident.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1131, 1133 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  Right internal carotid artery stenosis was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

3.  Residuals of a stroke were not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  Specifically, the RO has 
obtained or attempted to obtain records corresponding to 
medical treatment reported by the veteran.  All treatment 
providers, both VA and private, identified by the veteran 
have been contacted and treatment records requested.  
Records, which were available, were forwarded to the RO.  
Treatment providers, who did not have the identified records, 
including Reno and Sacramento VA Medical Centers, informed 
the RO that no records for the veteran were on file.  There 
is no indication of additional relevant medical evidence that 
the RO has not obtained or attempted to obtain at this date.

The Board is aware that the veteran's service medical records 
are not associated with the claims file.  The National 
Personnel Records Center (NPRC) responded to multiple records 
requests indicating that the veteran's service medical 
records had been lost in the 1973 fire.  Prior to the VCAA's 
enactment, the United States Court of Appeals for Veterans 
Claims (Court) had held that in cases where the veteran's 
service medical records were unavailable, through no fault of 
the veteran, there was a "heightened duty" to assist the 
veteran in the development of the case.  See generally 
McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. 
Derwinski, 1 Vet. App.365, 367 (1991).  This heightened duty 
to assist includes the obligation to search for alternate 
methods of proving service connection.  The veteran provided 
the RO with his unit information, the dates of reported 
treatment and the military base where he was stationed at the 
time of such treatment.  The RO requested clinical records 
from the specified military base.  No records regarding the 
veteran's treatment were located.  There are no indications 
of any other alternate service medical records that the RO 
has not already obtained or attempted to obtain.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in the August 2003 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103 
(West 2002).  In this issuance, the RO notified the veteran 
of the evidence needed to substantiate his claims.  The RO 
also cited to the provisions of 38 C.F.R. § 3.159 (2002), 
indicating that the VA would obtain all identifiable medical 
records (providing that the veteran provided signed releases, 
as necessary) and that, if such efforts proved unsuccessful, 
the VA would inform the veteran that it was his ultimate 
responsibility to furnish such evidence.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the VA's 
duties include providing a specific explanation of the type 
of evidence necessary to substantiate the veteran's claim and 
a description of which portion of that evidence (if any) was 
to be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf).

In summary, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claims, under both former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002).  The Board therefore finds 
that no useful purpose would be served in undertaking more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc) vacated on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991); Sabonis v. Brown, 6Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  For the same reasons, the Board 
concludes that any defect in meeting the technical 
requirements of the VCAA is nonprejudicial and harmless 
error.


II.  Factual Background

Private treatment notes reflect that the veteran was 
hospitalized in September 1993 after a motor vehicle 
accident.  It was noted in the September 1993 records that 
the veteran presented with severe hypertension.  He initially 
reported having no prior history of hypertension other than 
occasional, which did not require medication.  A separate 
private treatment note, dated in September 1993, noted that 
the veteran reported that he had no prior history of cardiac 
disease, stroke or cerebrovascular accident.

A private neurological treatment note dated later in 
September 1993 indicated that the veteran reported a history 
of arterial hypertension, but stated he had not seen a 
physician in over ten years.  The neurologist noted that the 
veteran's car accident was a result of his loss of 
consciousness.  She indicated that his overall neurological 
examination was unremarkable.  She stated that, although 
there was some asymmetry of the nasolabial fold, this did not 
appear to suggest a stroke.

A private treatment note, dated later in September 1993, 
reported diagnoses of arterial hypertension and near total 
occlusion of the right internal carotid artery.

A July 1996 VA nuclear medicine report noted a clinical 
history of hypertension dating back five years.  The veteran 
underwent a myocardial perfusion that showed a dilated heart 
with patchy myocardial perfusion consistent with 
cardiomyopathy, an incomplete fixed inferior wall defect, and 
decreased wall motion in multiple areas.

A September 1996 VA treatment note stated that the veteran 
had no significant past medical history until July 1996, when 
he presented to the VA with increasing shortness of breath.  
The treatment note indicated that the veteran underwent a 
coronary artery bypass.

VA treatment notes from January 1998 through January 2001 
indicated that the veteran continued to seek treatment for 
complaints related to hypertension and heart problems.  These 
treatment notes do not refer to there being a history of any 
complaints, findings or treatment related to hypertension or 
cardiac problems prior to September 1993.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
hypertension, if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. § 1133; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Initially, the Board notes that, in cases where records once 
in the hands of the Government are lost, the Board has a 
heightened obligation to explain its findings and 
conclusions, and to consider carefully, the benefit-of-the-
doubt rule in our final decision.  See O'Hare, 1 Vet. App. at 
367.  The Board's analysis has been undertaken with this 
heightened duty in mind.  The case law does not lower the 
legal standard for proving a claim of service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran, as well as to resolve any existing 
element of doubt in his favor.  Russo v. Brown, 9 Vet. App. 
46 (1996).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support grants of 
service connection for hypertension, right carotid artery 
stenosis, and residuals of a stroke.  The Court has held that 
in order to establish service connection, there must be 
evidence of both a service-connected disease or injury and a 
present disability which is attributable to such disease or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

With regard the veteran's claims for entitlement to service 
connection for hypertension and right internal carotid artery 
stenosis, the Board finds that it is clear from the evidence 
of record that these are currently diagnosed disorders.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A. § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident resulted in a disability).  However, 
there is no evidence of record indicating complaints, 
findings or treatment for either disorder during service.  
Treatment reports of record regarding the veteran's history 
of hypertension are conflicting.  Some September 1993 
treatment notes do not indicate a known history of 
hypertension prior to that hospitalization.  Others do note a 
history of hypertension prior to September 1993.  However, 
the earliest date of onset noted in the clinical record is 
found in the a July 1996 VA treatment record that reported a 
five year history of hypertension.

The Board is cognizant of the veteran's contentions that his 
hypertension originated during service and that his other 
cardiac disorders were caused by his hypertension.  However, 
he is a lay person and his observations are not sufficiently 
dispositive of matters pertinent to these claim such as to 
provide the necessary nexus between the veteran's service and 
his current diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In the absence of any evidence of record noting 
complaints, findings or treatment related to hypertension or 
right internal carotid artery stenosis during service, 
service connection for such disorders is denied.

Finally, with regard to the veteran's claim for entitlement 
to service connection for residuals of a stroke, or 
cerebrovascular accident.  There is no documentary evidence 
currently of record that the veteran experienced such an 
event at any point during or since service.  A September 1993 
private treatment record specifically noted that his 
complaints did not appear to suggest his having experienced a 
stroke.  There is no other evidence of record indicating that 
the veteran has a current disorder or residuals related to a 
stroke.  In the absence of a currently diagnosed disability, 
service connection for residuals of a stroke or 
cerebrovascular accident is denied.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for right internal carotid 
artery stenosis is denied.

Entitlement to service connection for residuals of a stroke 
is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



